CADY, Judge,
dissenting.
I respectfully dissent. I would award physical care of the children to Marcia. She was the primary custodian of the children throughout the marriage, save the final year or so when she began to pursue her degree. This track record is important because it reveals no uncertainty about her devotion and skills as a caretaker. Moreover, she did not enroll in college until all the children were in school.
I acknowledge Gary is also a good parent, and maintains stable employment. Nevertheless, I find no justification to alter the successful custodial arrangement which dominated the marriage. Marcia’s decision to pursue a career outside the home should not adversely impact her claim for custody. In this case it did. It did because it is the only circumstance of any real consequence which is different in her life than during her years as an exemplary primary custodian.